                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JIMMY ASHLEY                                                                         PLAINTIFF

v.                               Case No. 3:18-cv-00228 KGB

CITY OF JONESBORO, ARKANSAS                                                       DEFENDANT

                                             ORDER

        Before the Court is a joint motion to modify the scheduling order (Dkt. No. 8). An initial

scheduling order was entered on February 19, 2019 (Dkt. No. 4), and a final scheduling order was

entered on May 6, 2019 (Dkt. No. 6). In the motion, the parties represent that they need additional

time to conduct “a more global review of program access in Jonesboro,” which they believe “would

expedite a global resolution” of the claims raised in the complaint without the need for “protracted

litigation” (Dkt. No. 8, ¶ 3).

        The parties submit that they agree and consent to an extension of expert disclosure

deadlines and the deadline to amend pleadings. Specifically, the parties request that this Court

modify the scheduling order by permitting expert disclosures, including reports, to be made by

January 12, 2020, and by allowing the parties to seek leave to amend pleadings by February 15,

2020 (Id., ¶ 4).

        For good cause shown, the Court grants the motion. The parties shall have up to and

including January 12, 2020, to submit expert disclosures, including reports; up to and including

February 11, 2020, for rebuttal expert disclosures, including reports; and February 15, 2020, to

seek leave to add parties and amend pleadings. All other deadlines set forth in the final scheduling

order remain in full force and effect (Dkt. No. 6).

        It is so ordered this 7th day of October, 2019.
      ________________________________
      Kristine G. Baker
      United States District Judge




-2-
